George Rose Smith, J., dissenting. Act 285 of 1941 provides that the assessment of benefits shall not bear interest in any case where interest on the bonds was calculated as part of the cost of construction “and included in the assessment of benefits.” If taken literally this language would never apply to any district, since interest on the bonds is never “included” in the assessment of benefits. That assessment is merely, the estimated benefit that will be conferred npon the land as a result of the construction of the improvement, and in the computation of that benefit it is immaterial whether the improvement is to be constructed with borrowed money or with cash already on hand. It is our duty, however, not to construe the statute in such a way that it wil be wholly ineffectual. I think the legislature must have meant that the assessment of benefits is not to bear interest in any district having total assessed benefits sufficiently large to equal or exceed the face amount of the bonds, interest thereon, and the usual margin for contingencies. That is the situation here, and therefore I think this district’s assessed benefits should not bear interest, at least after the effective date of the 1941 Act. On the other hand, in districts where the original assessment of benefits was not large enough to “include” both the bonds and their interest, then interest on the assessed benefits would be available to pay the interest on the bonds. See Oliver v. Whittaker, 122 Ark. 291, 183 S. W. 201, for an instance of the latter situation.